Title: To John Adams from David Sewall, 26 October 1821
From: Sewall, David
To: Adams, John


				
					Dear Sir
					York October 26th. 1821
				
				We are about commencing the 87th. year of our pilgrimage. And by the last Catalogue of H.C. among the front Ranks of our Cotemporary of that—and indeed of any other of our Early Society,—May Health of Body & mind accompany you, the ensuing, equal and surpass what you have enjoyed the year past.—Our political matters in Maine appear somewhat changeable especially in the Official duties of the first Majistrate or rather the Person officiating as such.—And the Object of Separation seem now to be developed—Offices, more than the real benefit of the State, and when required are less lucrative than Imagination had fondly concieved.—The increase of State expences, has disappointed the predictions of many, who had put confidence in their democratic leaders upon that Subject.—But patience and economy may in time reconcile us to our Situation.—I have lately had the perusal of the publications of Pacificus, or the Massa. Peace Society and there are many Striking observations contained in them. Could the sentiments they contain be universally Adopted Mankind would be much happier—and be fast approximating to the period mentioned in some of the profetts prophets of the old Testament And however Utopian, and Visionary they may appear, may We not have some hope, of their being productive of the leaving of happy prospects to suceeding Generations? I Wish to hear from you, and of your Welfare, as frequently, as your leisure will permit.—your Friend & Servant
				
					David Sewall
				
				
					Health is much in Status quo, as when I last Wrote you
				
			